Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art does not teach or suggest the invention as claimed, including the aerodynamic surface comprising a right lateral zone and a left lateral zone; the shroud is configured to occupy a closed position in which a peripheral edge of the shroud and a peripheral edge of the front fairing and/or of the nacelle are contiguous and an open position in which the peripheral edge of the shroud is at least partially separated from the peripheral edge of the front fairing and/or of the nacelle; the front fairing comprises at least one locking system to hold the shroud in closed positon, wherein the top portion of the shroud comprises an opening and the front fairing comprises a top panel, independent of the shroud, secured to the frame, having a ventilation grating, the top panel and the shroud having forms which cooperate as to ensure a continuity between the shroud and the top panel when the shroud is in closed position. By contrast, Woolley et al. (US 9238511 B2) discloses a front fairing of a pylon of an aircraft comprising an aerodynamic surface extending between a nacelle and a wing of the aircraft, at the front of the wing, the aerodynamic surface comprising a curved front zone, a top zone in an extension of the curved front zone and left lateral zones arranged on either side of the top zone, said front fairing comprising a frame and a shroud, the fairing being such that the shroud is a single part, produced in a single piece, in the form of a wall comprising a front portion, a top portion; the shroud is pivotally mounted to the frame about a hinge line such that a single side of the shroud may become separated from the frame; wherein the frame comprises an opening. However, Wooley et al. is silent regarding a right lateral zone and left lateral zone of the aerodynamic surface of the front fairing; the shroud is configured to occupy a closed position in which a peripheral edge of the shroud and a peripheral edge of the front fairing and/or of the 















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
	Woolley et al. (US 9238511 B2), Roche (US 8162254 B2), West (US 9027875 B2) and Porte (US 8366039 B2) disclose pylon fairings.  
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642